Citation Nr: 0515632	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  02-04 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date, prior to November 7, 1983, 
for a 100 percent rating for schizophrenia.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from September 1975 to 
September 1977.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case has previously come before the Board.  The 
Secretary and the veteran (the parties) filed a joint motion 
for remand, citing VCAA.  In March 2003, the Court vacated 
that part of the Board's May 2002 decision pertaining to the 
effective date of the grant of 100 percent evaluation for 
schizophrenia.  In May 2004 and September 2004, the Board 
remanded the issue to the agency of original jurisdiction 
(AOJ) for additional development.  The case has been returned 
to the Board for further appellate review.

The veteran had a hearing before the Board in June 2000.  The 
Board notes that the Board member who conducted the June 2000 
Board hearing is no longer employed with the Board.  By 
letter dated in January 2001, the veteran was advised that he 
had the right to another Board hearing.  In correspondence 
dated in January 2001, the veteran stated that he did not 
want another hearing.  


FINDINGS OF FACT

1.  In a November 1977 rating decision, the RO granted 
service connection for anxiety neurosis with depression and 
awarded a rating of 10 percent, effective from the date of 
the day following the veteran's separation from service; the 
veteran did not appeal that rating decision.

2.  Except during periods of hospitalization and 
convalescence, the 10 percent rating for the veteran's 
neuropsychiatric disability, variously diagnosed, was 
continued by rating decisions dated in November 1978, August 
1980 and August 1981.

3.  In an April 1983 decision, the Board denied an increased 
rating for anxiety reaction.

4.  In a May 1984 rating decision, which the veteran did not 
appeal, the RO awarded an increased rating of 100 percent for 
paranoid type schizophrenia, effective from November 7, 1983.


CONCLUSIONS OF LAW

1.  The rating decisions, dated in November 1977, November 
1978, August 1980, August 1981, and May 1984, are final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2004).

2.  The Board's April 1983 rating decision is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the veteran in July 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The veteran was also provided 
notice that he should submit pertinent evidence in his 
possession per 38 C.F.R. § 3.159(b)(1).  He was advised of 
how and where to send this evidence and how to ensure that it 
was associated with his claim.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice, which was adequate.  Following the March 
2004 notice, the December 2004 supplemental statement of the 
case issued constituted subsequent process.  The veteran has 
not shown how any error was prejudicial.  Moreover, the 
essential fairness of the adjudication was not affected.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 
2005).  
The Board has previously remanded the case on two separate 
occasions for additional development and any error in the 
timing has essentially been cured as the veteran has had "a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA."  Id.  Thus, in sum, the 
claimant was informed of the duty to notify, the duty to 
assist, to obtain records, and opinions.  The claimant was 
specifically advised of the type of evidence that would 
establish the claim.  The claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claims and notice of how the 
claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board notes that VCAA has minimal if any applicability in 
this case.  The Board cannot fathom, in this case, what 
evidence could be produced at this late date that would serve 
any meaningful purpose in establishing an effective date 
prior to 1983.  Asking the veteran to submit evidence at this 
date would not possibly establish an effective date earlier 
than 1983.  Rather, implementing VCAA, at best, provides 
false hope without any real possibility of changing the 
outcome.  The Board does not believe that the drafters of 
VCAA intended the law to be a vehicle for an exercise in 
futility.  In the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Criteria and Analysis

The veteran is service-connected for paranoid-type 
schizophrenia, which has been previously diagnosed as anxiety 
neurosis, anxiety reaction, and undifferentiated type 
schizophrenia.  Except during periods of hospitalization and 
convalescence, during which the temporary rating was 100 
percent, a 10 percent rating was in effect during the period 
between the time of his separation from service and November 
7, 1983.  The 10 percent rating was initially granted by a 
November 1977 rating decision, which the veteran did not 
appeal.  The 10 percent rating was confirmed and continued by 
rating decisions dated in November 1978, August 1980, and 
August 1981, which the veteran did not appeal.  An increased 
rating for anxiety neurosis with depression was denied in 
February 1982 and November 1982 rating decisions.  
Thereafter, veteran perfected an appeal to the Board.  In a 
decision dated in April 1983, the Board denied an increased 
rating for anxiety reaction.  In a May 1984 rating decision, 
which the veteran did not appeal, the RO awarded an increased 
rating of 100 percent for paranoid-type schizophrenia, 
effective from November 7, 1983.

The rating decisions, which awarded and continued the 10 
percent ratings for anxiety neurosis and undifferentiated- 
type schizophrenia, became final after the veteran failed to 
perfect an appeal within one year of such decisions.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Board decision which denied a rating in excess of 10 
percent for anxiety reaction was also final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100. In a separate Board 
decision, dated in May 2002, the Board has determined that 
there was no CUE in that decision.

The veteran's claim that he was entitled to an effective date 
for a 100 percent rating since the time of his separation 
from service was not filed until July 1993 which was many 
years after the May 1984 rating decision which awarded the 
100 percent rating and assigned an effective date of November 
7, 1983.  The veteran's assertion lacks legal merit.  The 
effective date of an evaluation is based on a variety of 
factors, including dates of claim, facts found and the 
finality of prior decisions.  38 U.S.C.A. § 5110.

The May 1984 rating decision, which assigned an effective 
date of November 7, 1983, for a 100 percent rating for 
schizophrenia, and the prior Board decision and RO rating 
decisions, which assigned and continued a 10 percent rating 
for service-connected neuropsychiatric disability, are final.  
Although the veteran could have challenged the 1983 effective 
date within 1 year of the 1984 rating decision, he did not.  
Rather, he seeks to revisit the exact same facts.  This the 
Board cannot do.  The Board has no jurisdiction to revisit an 
otherwise final decision.  See Barnett v. Brown, 8 Vet. App. 
1 (1995).  The Board must note that the May 1984 letter 
informed the veteran that his award had been amended, that 
the award was at the rate of 100 percent and that the 
effective date of the award was December 1, 1983.  Clearly, 
finality attaches to all elements of a decision of which he 
was informed.  Although claims may involve separate issues, 
the AOJ adjudicated the separate issues and informed the 
veteran of the decision.  Therefore finality attached to all 
the downstream elements that were, in fact decided.  Barrera 
v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).

The veteran has stated that there was inadequate or improper 
review, error in adjudication, failure to assist, new and 
material evidence and no reasons and bases.  The veteran has 
also attacked the validity of some examination reports. His 
statements are a garden variety attack on a rating decision 
and do not present any basis for revisiting the prior final 
decisions.  The submission of claimed new and material 
evidence, years after the prior final decision, does not 
present a basis for an effective date prior to the date of 
the claim to reopen or for increase.  (See VAOPGCPREC 12-98 
for a discussion of new and material evidence in the context 
of a claim for an increased rating.)  The effective date of a 
claim, based on new and material evidence is controlled by 
the date of the claim to reopen.  38 U.S.C.A. § 5110.  In 
view of the fact that the veteran already has an effective 
date of 1983, a claim to reopen in the 1990s would not 
provide an effective date earlier than the 1983 date already 
assigned.  See Dixon v. Gober, 14 Vet. App. 168 (2000).  
Furthermore, based on the time-line involved in this case, 
the Courts holding in Hazan v. Gober, 10 Vet. App. 511 (1997) 
does not assist him.  Unlike Hazan, the veteran did not 
appeal the effective date of the award of the 100 percent 
evaluation in a timely manner.

As noted, the Board cannot revisit the prior final VA 
decisions.  In addition, the veteran's current claim for an 
earlier effective date was received many years after the 
assigned effective date of the 100 percent rating.  Thus, 
there is no basis to assign an earlier effective date.


ORDER

Entitlement to an effective date, prior to November 7, 1983, 
for a 100 percent rating for schizophrenia is denied.



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


